Citation Nr: 1234423	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-49 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and her two daughters


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2011, the Veteran and her daughters testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  In May 2011, the Board reopened the claim of service connection for a left leg disability and remanded it for further development.


FINDING OF FACT

The most competent and credible evidence of record is against finding that a left leg disability is related to the Veteran's military service or that arthritis of the left leg manifested itself to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in March 2008, May 2008, July 2009, June 2011, August 2011, and September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of the claim, the Board finds that providing the Veteran with adequate notice in the above letters followed by a readjudication of the claim in the March 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and her post-service records from the Biloxi VA Medical Center, the Social Security Administration (SSA), Memorial Hospital, and Garden Park Medical Center.  

In this regard, the May 2011 Board remand asked the RO/AMC to attempt to obtain any records for the Veteran from Tripler Army Medical Center and from Keesler Air Force Base.  While the appeal was in remand status the RO/AMC was notified that a search of these facilities failed to uncover any medical records of the Veteran.  In September 2011, the RO/AMC notified the Veteran that these records were not available.  In October 2011, the RO/AMC prepared a memorandum of unavailability.  Therefore, the Board finds that there has been substantial compliance with the May 2011 Board remand instructions and adjudication of this appeal may go ahead without a further search for these records.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The May 2011 Board remand also asked the RO/AMC to attempt to obtain and associated with the claims file the Veteran's pre-2000 records from Memorial Hospital.  However, the post-remand record shows that the Veteran did not provide it with an authorization to obtain these records despite being asked to do so in June 2011.  

The Board also notes that it was very clearly explained to the Veteran that any records of treatment from the decade after her separation from service would potentially be very useful to her appeal.  The Board requested that the Veteran think about when and where she was treated and to inform VA.  However, no post-hearing response was ever received from the Veteran specifically listing her post-service treatment.  Likewise, the Board explained that the medical evidence of record was against her claim, and it was recommended that she seek a private medical opinion, but while she submitted additional private treatment records, no additional opinion was ever submitted.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to do several things which could have benefited or furthered her claim.  As described, VA did make extensive efforts to locate records from treatment which the Veteran hazily recalled receiving at her Board hearing; but without the support of the Veteran, the ability of VA to assist her was substantially limited.  Nevertheless, without further support from the Veteran, VA cannot assist the Veteran any more than it has.  As such, while no records were located, the Board finds that VA adjudication of this appeal may also go forward.  

The record shows that the Veteran was afforded a VA examination in September 2009 that the Board finds is adequate to adjudicate the claim because the examiner reviewed the claims file, had an accurate and complete knowledge of the Veteran's medical history, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the diagnosis and origin of her left leg disability as well as a rationale for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran is not prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In March 2009, the Veteran wrote that she was experiencing pain in her left lower extremity (hip, knee and leg), which she believes was caused by the fall she took from a telephone pole in September 1976 while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In addition, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records starting in July 1976 document a number of complaints, diagnoses, and treatment for left leg problems.  Specifically, July 1976 service treatment records show the Veteran being treated for left knee pain due to a contusion.  The diagnoses were probable and possible torn meniscus and she was placed on a profile.  Subsequently, service treatment records dated in September 1976 document the Veteran's fall from a telephone pole earlier that month with left hip and knee pain.  The Veteran was diagnosed with a contusion and she was once again placed on a profile.  No chronic lower extremity disability appears to have been diagnosed.  Service treatment records dated in October 1976 thereafter show the Veteran's complaints of a one day history of left side hip and knee pain diagnosed as possibly a chronic strain secondary to obesity.  Service treatment records in January and September 1977 thereafter document the Veteran's complaint and treatment for bilateral lower leg pain, but no diagnosis were rendered on either occasion.
 
Service treatment records also document the Veteran's complaints and treatment for low back pain staring in March 1977 diagnosed on one occasion in January 1979 as a strain.  See service treatment records dated in March 1977, April 1977, August 1977, April 1978, and January 1979.  Service treatment records also show the Veteran was given a profile for her low back pain in March 1977.

The Board finds that the Veteran is both competent and credible to report on the fact that she had had pain radiating into her left leg in service, even if this problem was not documented in the service treatment records, because this symptom is observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

As to the medical evidence of left leg injuries while on active duty, the Board notes that service treatment records do not thereafter show that a torn meniscus was ever confirmed.  Moreover, left lower extremity X-rays dated in July 1976 and September 1977 as well as a left knee X-ray dated in July 1976 were all within normal limits.  Likewise, a thoracic spine X-ray taken in April 1979 was also within normal limits.  Moreover, post-September 1977 service treatment records are negative for any continued complaints, diagnoses, or treatment for a chronic left leg disability.  Similarly, the post-January 1979 service treatment records are negative for continued complaints and/or treatment for a left leg disability that could be caused by a low back disability such as radiculopathy.  Furthermore, at the Veteran's April 1982 separation examination, she did not report a history of left leg problems and following examination, the medical officer specifically found that the Veteran's lower extremities were normal, and that she was normal neurologically.  

Therefore, the Board finds, as did the April 1982 examiner, that any direct left leg injury as well as any left leg problems caused by a low back injury that the Veteran had while on active duty must have resolved by the time of her May 1982 separation from active duty.  No chronic disability was diagnosed at that time.

As to the lay claims from the Veteran, the Board notes that while she is competent and credible to report on symptoms which she experienced (such as those she could feel and see like pain and swelling in her left leg) while on active duty, the Board does not find her competent to diagnose a chronic left leg disability because this diagnosis requires special medical training that she does not have.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, her statements on their own are insufficient to actually establish a chronic lower extremity disability while in service.

Moreover, the Board finds the post-September 1977 service treatment records, which are negative for continued complaints, diagnoses, or treatment for a chronic left leg disability and the post-January 1979 service treatment records, which are also negative for continued complaints and/or treatment for a left leg disability that could be caused by a low back disability, such as radiculopathy, more credible than any allegations by the Veteran that she had a chronic left leg disability while on active duty and since that time.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The Board also finds the April 1982 separation examination, at which it was specifically found on examination that the Veteran's lower extremities were normal, more competent and credible than the Veteran's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Accordingly, the Board finds that entitlement to service connection for a left leg disability based on in-service incurrence must be denied despite the documented complaints and treatment for left leg and low back injuries found in the Veteran's service treatment records.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to service incurrence based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in her left leg in the first post-service year.  Accordingly, entitlement to service connection for a left leg disability based on a presumptive basis must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1982 and the first complaints of left leg pain in 1985 diagnosed as possible myositis to be compelling evidence against finding continuity.  It is noted that the Veteran reported her in-service fall at the treatment session, but there was no suggestion by the medical professional that the complaint in 1985 was in any way related to the fall.  No other treatment records are of record for a number of years.  

As noted, the Veteran has alleged that she received post-service medical treatment, but her descriptions as to when and where she received such treatment make it impossible to attach any weight to such an allegation.  Subsequent treatment records also show the Veteran being diagnosed with a probable left knee torn meniscus or ligament damage in 1999; left hip arthritis/posttraumatic arthritis in 2000; left hip pain due to sciatica in 2000; left foot arthritis in 2008; and left knee degenerative joint disease in 2008.  Put another way, the Board finds that the many year gap between the Veteran's discharge from active duty and the first evidence of the claimed disability weighs heavily against her claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of her low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what she sees and feels; for example, the claimant is competent to report that she had problems with left leg pain and swelling since active duty even when not documented in the post-service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's daughters and representative are competent to give evidence about what they can see.  However, upon review of the claims file, the Board finds that the lay assertions found in the treatment records, as well as in statement in support of claim to the RO, and at the personal hearing, as to the claimant having a left leg disability manifested by pain and swelling since active duty are not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records including the April 1982 separation examination.  Likewise, the Board finds the normal January 1999 left knee X-ray and normal November 2000 left hip X-ray as well as the opinion by the September 2009 VA examiner that neurological examination of the left lower extremity as well as examination of the left knee and ankles were normal also weigh against her claim that she had a chronic left leg disability since service.  The Board also finds the fact that the Veteran waited to 2000 to file her first claim for VA benefits because of her left leg disability weighs against her claim of continuity because if she had had a problem since her 1982 separation from military service it is troubling that she waited eighteen years to file her first claim.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disability for years following her separation from active duty than the lay claims.  Therefore, entitlement to service connection for a left leg disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that in April 2001 a VA examiner diagnosed the Veteran with chronic radiating pain of the left leg possibly due to lumbar radiculopathy.  The examiner thereafter opined that he was 

unable to rule in or rule out the possibility that her left leg problem is related to the old injury as noted in the records.  In order to give her the benefit of the doubt, I think it is likely as not that her current complaints could be related to the injury as described as there is a mention in the records of this radiating type pain involving the left leg.

It was thereafter implied by the examiner that further testing in the form of a nerve conduction study was needed to confirm left lower extremity radiculopathy.   However, when a nerve study was conducted several months later in June 2001, it was interpreted as normal, with no evidence of neuropathy or myopathy, although the medical professional noted that the study was somewhat limited because the Veteran could not tolerate the electrical stimulus.  Nevertheless, the lack of finding of a neurologic impairment affecting the Veteran's left lower extremity does undermine the April 2001 VA examiner's opinion.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Also see Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Moreover, even if the opinion was not found to be compromised by the neurologic testing, the opinion only indicated that it was possible that there was a link between the Veteran's military service and her current left lower extremity complaints.  Such a conclusion is considered to be too speculative to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
Nevertheless, the Veteran was provided with a second VA examination in September 2009.  There, a neurological examination of her left lower extremity was normal, and the Veteran's left knee and ankle were found to be normal.  The examiner thereafter opined that the Veteran's only left lower extremity disability was left hip degenerative joint disease.  However, after a review of the record on appeal and an examination of the claimant, the examiner opined:

. . . this individual did have a fall while on active duty that injured her left lower extremity.  She was treated for [an] acute injury, it resolved[,] and she became functional after that.  She had no mention of any joint complaints upon her discharge from service in 1982 and it was not until the 1990s that the Veteran was seen again for left lower extremity complaints.  There is no evidence of chronicity or continuity of care.  This individual currently has mild osteoarthritic changes of the left hip and this is consistent with natural aging and is not the result of or caused by . . . any injury that occurred while on active duty. 

This opinion is not contradicted by any other competent and credible medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Once again, the Veteran was informed at her Board hearing that this opinion would likely weigh strongly against her claim and that she would need an additional medical opinion to refute the examiner's conclusions.  However, to date, no such opinion has been submitted.  The Veteran did provide several private treatment records in which the doctor noted the Veteran's fall from a telephone pole, but no opinion was provided in any of the records.

Therefore, the Board finds that the most competent and credible evidence of record is against finding a causal association or link between Veteran's current left leg disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

As to the lay assertions found in the record regarding the Veteran's current left leg disability being directly caused by her military service, the claimant is once again competent to give evidence about what she sees and feels such as pain and lost motion in her knee and hip.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's daughters and representative are competent to give evidence about what they can see.  However, the Board finds that a chronic left leg disability may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that her left leg disability was caused by service are not competent evidence.  See Routen, supra; See also Bostain, supra.  Moreover, the Board finds more competent and credible the expert opinion provided by the September 2009 VA examiner than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that entitlement to service connection for a left leg disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a left leg disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for left leg disability is denied.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


